In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00024-CV


           IN THE MATTER OF THE MARRIAGE OF RACHEL QUEVEDO
            TORRES AND ALEJANDRO TORRES AND IN THE INTEREST
                   OF N.A.T. AND N.V.T., MINOR CHILDREN

                           On Appeal from the 53rd District Court
                                   Travis County, Texas
             Trial Court No. D-1-FM-13-002118, Honorable Tim Sulak, Presiding

                                     January 16, 2015

                            MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Through their attorneys, Alejandro Torres and Rachel Quevedo Torres have filed

a joint agreed motion to voluntarily dismiss the appeal. Without passing on the merits of

the case, we grant the motion pursuant to Texas Rule of Appellate Procedure 42.1(a)

and dismiss the appeal. Having dismissed the appeal at the parties’ request, no motion

for rehearing will be entertained, and our mandate will issue forthwith.


                                                        Per Curiam